Citation Nr: 1421206	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-24 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of testicular cancer, status post right orchiectomy, to include as secondary to the residuals of prostate cancer.

2.  Entitlement to an initial compensable evaluation for residuals of prostate cancer, status post radical prostatectomy.  

3.  Entitlement to an initial compensable evaluation for erectile dysfunction.

4.  Entitlement to a 10 percent disability evaluation based on multiple non-compensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
 
The Veteran testified before the undersigned Veterans Law Judge at a March 2013 videoconference hearing and a transcript of this hearing is of record.  

The issue of entitlement to service connection for residuals of testicular cancer, status post right orchiectomy, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran underwent a radical prostatectomy as treatment for prostate cancer in 2007, and he has not since had recurrence or metastasis. 

2.  Throughout the period on appeal, the residual symptoms of the Veteran's service-connected prostate cancer have included the need to urinate approximately every hour during the day, as well as waking approximately every hour at night to urinate.  On days when he wears absorbent pads, the Veteran reports that he has to change them three or four times a day.

3.  The Veteran's erectile dysfunction is not characterized by penile deformity.  

4.  The Veteran has been assigned a compensable disability rating for a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 40 percent disability evaluation, but no greater, for residuals of prostate cancer, status post radical prostatectomy have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2012).

2.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Code 7599-7522 (2013).

3.  The criteria for a 10 percent disability rating for multiple non-compensable service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.324, 4.3 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Residuals of Prostate Cancer

Prostate cancer and other malignant neoplasms of the genitourinary system are initially rated as totally disabling while the disease is present and for six months after the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note (2013).  After that, if there is no local reoccurrence or metastasis, the service-connected genitourinary disease is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.

Here, the Veteran's prostate cancer was treated with a radical prostatectomy in 2007, and he has not had any recurrence or metastasis.  A non-compensable rating for residuals has been in effect since August 2009.  Pursuant to Diagnostic Code 7528, his prostate cancer residuals are to be evaluated based on renal or voiding dysfunction, whichever is predominant.  Renal dysfunction has not been shown at any time pertinent to the current claim for increase.  Under 38 C.F.R. § 4.115a, voiding dysfunction may be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2013).

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence warrants a 60 percent rating when it requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  If absorbent materials are required which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  If absorbent materials are required which must be changed less than 2 times per day, a 20 percent rating is warranted.  Id.

Daytime voiding intervals less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding intervals between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding intervals between two and three hours or awakening to void two times per night warrants a 10 percent rating.  Id.

In his claim and other written statements, the Veteran has complained of urinary difficulties.  At his March 2013 videoconference hearing, the Veteran reported that although he does not always wear absorbent pads, when he does, he has to change them three or four times a day.  When he does not, he has to change his underwear four or five times a day and two or three times a night.  He also described urinary frequency, complaining that he has to urinate every hour, both during the day and at night.  He also complained of problems fully eliminating urine and a slow, weak stream.  He denied recurrent urinary tract infections.  

Although a January 2010 VA genitourinary examination stated that the Veteran had no urinary symptoms, it is unclear how the examiner arrived at this conclusion and it appears that the Veteran's claims file was not reviewed.  

As the January 2010 examination is inadequate and the Board has no reason to doubt the credibility of the Veteran's testimony, a 40 percent disability evaluation is assigned for the residuals of the Veteran's prostate cancer, based on the Veteran's use of absorbent materials which must be changed 2 to 4 times a day.  However, as based on the Veteran's testimony he does not need to change his absorbent pads more than four times when he wears them, a higher 60 percent disability rating is not warranted.  

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for his service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is not required.  See Thun, supra.  

In conclusion, entitlement to an initial 40 percent disability evaluation, but no greater, for service-connected residuals of prostate cancer, status post radical prostatectomy is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Erectile Dysfunction

The Veteran's erectile dysfunction is rated as non-compensable pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522.

A compensable, 20 percent, rating is warranted where the penis has a deformity with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2012).  Diagnostic Code 7522 uses the conjunctive "with."  That is, both deformity and loss of erectile power must be present to meet the criteria for a 20 percent rating under this diagnostic code.  Either symptom, by itself, does not approximate the disability picture that would warrant a 20 percent rating.  The regulations provide that where the criteria for a compensable rating are not met, a non-compensable rating must be assigned.  38 C.F.R. § 4.31.

During a January 2010 VA genitourinary examination, the Veteran reported a history of erectile dysfunction, but no deformity of the penis was noted.  Available private medical records are also negative for any evidence of penile deformity.  Additionally, during his March 2013 hearing, the Veteran denied any deformity of his penis associated with his erectile dysfunction and appeared to acknowledge that he does not meet the criteria for a compensable disability evaluation.  

In this case, a preponderance of medical and lay evidence shows that the service-connected erectile dysfunction does not meet the applicable criteria for a compensable rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Multiple Non-Compensable Service-Connected Disabilities

Whenever a Veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2013).

Here, as the Veteran has been granted a compensable disability evaluation for the residuals of his prostate cancer, a separate rating cannot be assigned under 38 C.F.R. § 3.324.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in September 2009 and December 2009 letters prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a videoconference hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to an initial 40 percent evaluation for service-connected residuals of prostate cancer, status post radical prostatectomy is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable disability evaluation for service-connected erectile dysfunction is denied.

Entitlement to a 10 percent disability rating for multiple non-compensable service connected disabilities is denied.


REMAND

The Veteran is also seeking entitlement to service connection for residuals of testicular cancer, status post right orchiectomy.  He has argued that this cancer was caused by or related to his active military service, to include exposure to Agent Orange in Vietnam or as secondary to his service-connected prostate cancer.  

A medical opinion has not been provided to determine the etiology of the Veteran's claimed condition.  

Accordingly, the case is REMANDED for the following action:

1. Associate any VA outpatient treatment records with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his genitourinary condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's testicular cancer, status post right orchiectomy, (1) had its onset in service or manifest within one year of service discharge, or is otherwise related to the Veteran's active military service, to include exposure to Agent Orange; or (2) was proximately due to or the result of the Veteran's service-connected prostate cancer and radical prostatectomy; or (3) was aggravated (permanently worsened beyond the natural progress) by the Veteran's service-connected prostate cancer, status post radical prostatectomy.

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


